Opinion issued June 28, 2007
 







In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-06-00262-CR
          01-06-00263-CR
____________

KEITH THOMAS JEFFERSON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause Nos. 1032278 and 1032279



MEMORANDUM  OPINION
	Appellant, Keith Thomas Jefferson, was convicted by a jury of  two separate
state jail felony offenses of delivery of a controlled substance, and the trial court
assessed punishment in each case at  confinement for one year.  We affirm.
	Appellant's court-appointed counsel filed a motion to withdraw as counsel and
a brief concluding that these appeals are without merit.  Counsel's brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.--Houston [1st Dist.] 1992,
pet. ref'd).
	Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate records and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel's brief in each case.  We find no reversible error in
the record, and agree that the appeals are without merit.
	We therefore affirm the judgment of the trial court in cause numbers 1032278
and 1032279.
	We grant counsel's motion to withdraw. (1) See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.). 
	We deny any pending motions as moot.
PER CURIAM

Panel consists of Justices Nuchia, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Counsel has a duty to inform appellant of the result of his appeal and also to inform
him that he may, on his own, pursue discretionary review in the Texas Court of
Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).